Citation Nr: 1546029	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as shown on the title page.

In February 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

Adjustment disorder with mixed anxiety and depressed mood is due to service.


CONCLUSION OF LAW

The criteria for establishing service connection for adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duty to notify and assist is not necessary at this time.

The Veteran claims he has experienced an acquired psychiatric disorder due to service.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran submitted treatment records from the Vet Center for 2011 and 2012, and from M.V.C.S. for the same period, by the same licensed mental health counselor.  The counselor rendered a clinical diagnosis of adjustment disorder with mixed anxiety and depressed mood.  As the Veteran submitted his claim in December 2010, and a claimant may establish the presence of a disability at any time during the appeal period, see McClain v. Nicholson, 21 Vet. App. 319 (2007), the Veteran has established the current disability element of his claim.

As for the in-service incurrence element, the Veteran has credibly described incidents that occurred in service that affected him.  For example, the Veteran described being on high operations tempo all the time and then right after that, he was in a war zone, and then right after that one of his close buddies was killed shortly after returning to port.  Accordingly, the Board finds the Veteran has established the in-service element of his claim.  

Finally, there is medical evidence establishing a nexus.  An April 2011 report from the M.V.C.S. counselor notes that the Veteran is very clear that he has carried a lot of intellectual and emotional upset forward in his life from being in Vietnam and part of the war.  Other counseling notes indicate that the goal of the Veteran's therapy was to understand how his Vietnam War experience has affected his life.  It is also noted throughout the counseling records that the Veteran has difficulty with the way civilians do not recognize what veterans have done for them.  Thus, the Board finds that the counseling notes and assessments therein relate the Veteran's service experiences to his psychiatric disorder.  Accordingly, the Veteran has established the nexus element of his claim.

The Board notes that the June 2015 VA medical opinion is assigned very little probative weight.  The opinion appeared to consider the Veteran's symptoms only since April 2015.  It did not discuss any of the Veteran's reports of stress, anxiety and night sweats prior to that date.  Moreover, the examiner did not appear to have reviewed the claims file. 

Accordingly, the Board finds that evidence preponderates in the Veteran's favor.  Therefore, service connection for adjustment disorder with mixed anxiety and depressed mood is warranted.  See 38 C.F.R. § 3.303 (2015).


ORDER

Service connection for adjustment disorder with mixed anxiety and depressed mood is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


